DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Amendments, remarks, An IDS and a Declaration filed on 12/16/21. Claims 1-4, 6, 8, 10, 14-16, 18-20, 23-24 and 26 have been amended, claims 27-29 have been added and claims 11-13 have been canceled. Accordingly, claims 1-4, 6, 8-10, 14-16, 18-20, 23-24 and 26-29 are pending in this Application, of which claims 1-4, 6, 8, 10 and 27-29 are under examination on the merits. Claims 9, 14-16, 18-20, 23-24 and 26 are withdrawn. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8, 10 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al (US 20160175545) in view of Shute et al (WO 03068188) and Armer et al (US 20150265582).

	Fink et al teach an aerosol transfer device for medical aerosol generators comprising a body, fluidically coupled to a nebulizer and to a patient interface. An ambient air intake is formed into a lower body. The body is shaped and configured to optimize mixing of ambient air from the ambient air intake and the aerosol generated by the nebulizer, resulting in the formation of an aerosol plume having optimum characteristics for delivery of the aerosol to the patient's pulmonary system, such as the central or deep lung regions (See Abstract).
Fink et al also disclose methods of treating a pulmonary disease by administering to a patient an aerosolized medicament comprising an antibiotic dissolved in an aqueous solution comprising sodium chloride (See [0028]). 
chamber 22 (FIG. 3) defined by the bodies 12A, 12B and 12C. The body 12A is provided a nebulizer inlet port 24, and an aerosolized medicament outlet port 26 and may include a fluid control port 28 to which a fluid coupling may be connected (See [0099]). 
It is also disclosed that “The nebulizer port 24 is dimension and sized to accept a nebulizer, especially a vibrating mesh nebulizer. In particular, the nebulizer port 24 is dimensioned and sized to accept a vibrating mesh nebulizer 14 as manufactured by Aerogen, Inc. (Galway, Ireland) and having a vibrating mesh aerosolization engine, comprising a dome-shaped aperture plate and a piezoelectric ring, which vibrates the aperture plate at a very high rate, forcing liquid through apertures in the plate to yield a fine and consistent particle size. Referring to FIGS. 5 and 6, the nebulizer 14 comprises a housing 60, and also comprises a reservoir 62, which may be sealed by a cap 63. The nebulizer 14 as well comprises an aerosol generator, or aerosolization element 64, which may be retained within the housing 60 by an internal generally coaxial annular retainer 66 (See [0109]). The device is preferably a hand held device (See [0169]). 
The aerosolized liquid may comprise an active agent, including anticoagulants, etc. Examples of active agents or medicaments suitable for use herein include heparin, low molecular weight heparin (LMWH), etc (See [0159] and [0161]). 
	Fink et al disclose a method of administering a medicament to a patient comprising inhaling a dose of an aerosolized medicament by the patient, wherein said dose of the aerosolized medicament is provided by an aerosol device comprising: an aerosol accumulation chamber having a central vertical axis, an upper end and a lower air inlet port is oriented to be non-aligned with said central vertical axis, said air inlet port further comprising a valve; an outer shell, substantially surrounding the at least said lower end of the aerosol accumulation chamber, the outer shell having one or more air inlet passages about a periphery thereof wherein said one or more air inlet passages is above said air inlet port, said patient interface port fluidically coupled to a patient interface device, and an aerosolized exhaust port intermediate to said patient interface device and to said patient interface port; a vibrating mesh nebulizer that is fluidically coupled to said nebulizer port; and a liquid medicament for aerosolization to generate said dose of the aerosolized medicament via the vibrating mesh nebulizer (See claim 1).
	Fink et al lack a specific disclosure on the active agent being a glycosaminoglycan such as heparin, it’s sulfate moiety, it’s molecular weight or its concentration. These are known in the art as shown by Shutt et al. Fink et al also lack a disclosure on the viscosity of the formulation. This is known I the art as taught by Armer et al. 

	Shute et al teach a glycosaminoglycan, or a physiologically acceptable salt thereof, which may be used to increase the efficacy of delivery of an agent to, or via, the lung and airways of a subject (See abstract). 
Preferably, the said glycosaminoglycan will be any of chondroitin sulphates A to E, heparin, heparin sulfate, heparan, heparan sulphate, hyaluronic acid, keratan sulphate, a derivative of any thereof or mixtures thereof (See page 15, lines 3-17).
molecular weight of from 8 to 40 kd, preferably from 10 to 30 kd, more preferably from 12 to 20 kd. In particular, the glycosaminoglycan or salt may have an average molecular weight of from 14 to 18 kd (See page 16, lines 22-27). 
	The said medicaments and methods employ glycosaminoglycans. Glycosaminoglycans are linear heteropolysaccharides possessing characteristic disaccharide repeat sequences that are typically highly N-and O-sulpated at D- glucosamine, galactosamine and uronic acid residues. These sulphate moieties introduce a high degree of negative charge along the glycosaminoglycan polymer chain and add to the heterogeneity of these macromolecules (See page 14, lines 27-31).
	In Example 1, an unfractionated heparin (at a concentration of 10 mg/ml of a stock of 160 USP/mg) a sodium heparin salt was used. 
	The said medicaments may be delivered by any device adapted to introduce one or more therapeutic composition(s) into the upper and/or lower respiratory tract. The devices may be adapted to deliver the said therapeutic compositions in the form of a finely dispersed mist of liquid. The device may use a piezoelectric effect or ultrasonic vibration to dislodge powder attached on a surface such as a tape in order to generate mist suitable for inhalation (See 48, lines 25-30).
The said medicaments and compositions may be prepared by formulating the active agents, i.e the glycosaminoglycan or salt and/or the therapeutic agent, with a standard pharmaceutically acceptable carrier and/or excipient as is routine in the pharmaceutical art. 

Armer et al teach methods comprising administering to the subject via inhalation an aerosol composition comprising rapamycin (See abstract). 
Armer et al disclose that in the context of the said pharmaceutical compositions, a "carrier" refers to a liquid material such as a solvent, a diluent, stabilizer, adjuvant, excipient, auxiliary agent, propellant, or vehicle with which rapamycin is formulated for delivery. Examples of pharmaceutically acceptable carriers for use in the said compositions are sterile liquids, water, buffered saline, ethanol, etc, (See [0059]). 
Armer et al teach aerosolizable composition as an aqueous solution formulation of rapamycin adapted for pulmonary delivery via a nebulizer, including vibrating mesh nebulizers. The said composition is a nebulizable aqueous solution formulation consisting of rapamycin dissolved in water, the solution formulation having a viscosity below 20 mPas, or below 5 mPas (See [0078] and [0100]). 
Armer et al disclose that the said aqueous aerosol formulation is delivered via a vibrating nebulizer available from Aerogen, Pari, Philips, or Omron. In one embodiment, the said aqueous aerosol formulation is packaged in a container suitable for use with a vibrating mesh nebulizer, for example, the AeronebRTM Go (Aerogen, distributed by Philips Respironics), I-NebRTM (Philips) or E-FlowRTM (Pari), or similar nebulizer (See [0095] and [0099]). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Shute et al and Armer et al with that of Fink et al to arrive at the instant invention. It would have been obvious to do so because Fink et al teach an effective delivery of a liquid 
Shute et al also disclose administration of compositions comprising a glycosaminoglycan such as heparin to the subject’s pulmonary system via devices including a device using vibration. Shute et al disclose that heparin has molecular weights of from 8-100 KDa and contains sulphate moieties. 
Armer et al also discloses effective delivery of medicaments to the subject’s pulmonary system in liquid forms via vibrating mesh nebulisers and wherein the formulations have a viscosity of less than 20 KDa or preferably less than 5 KDa. 
Accordingly, one of ordinary skill in the art having possession of Fink et al’s reference would have been motivated to have looked in the art for guidance heparin’s molecular weight and other features and concentration ranges for effective delivery via inhalation using a vibrating mesh nebulizer. One would have been motivated to have looked in the art for suitable viscosity ranges for a liquid formulation delivered via a 
In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 

Claims 1-4, 6, 8, 10 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Narasimhan et al (US 20180008540) in combination with Fink et al (US 20160175545) and Armer et al (US 20150265582) and as evidenced by Shute et al (WO 03068188)

Narasimhan et al teach methods for prophylactic treatment of acute coronary syndrome (ACS) comprising administering, by inhalation, an effective amount of a pharmaceutical composition comprising at least one anticoagulant or antiplatelet agent to a subject in need thereof (See abstract).
In some embodiments, the pharmaceutical composition is administered by a liquid inhalation system, or a nebulizer. In some embodiments, the nebulizer is a vibrating mesh nebulizer (See [0013] and [0139]).
Narasimhan et al teach that the said pharmaceutical composition comprises at least one anticoagulant, including heparin, low-molecular-weight heparin (LMWH), etc (See [0014]). The heparin has an average molecular weight of about 5 to 100 kDa, about 5-40 kDa, etc (See [0015]). In some embodiments, the LMWH has an average molecular weight of less than about 15 kDa, for example, less than about 8 kDa, 12 kDa, 13 kDa, 14 kDa, or 15 kDa (See [0016]).     
Narasimhan et al teach that the concentration of the at least one anticoagulant can be at least about 0.05 mg/mL, such as at least about 10 mg/mL, 15 mg/mL, 20 mg/mL, etc, or can be in the range of about 30-50 mg/mL in a buffer (See [0127]). 
It is disclosed that nebulizers impart energy into a liquid pharmaceutical composition to aerosolize the liquid, and to allow delivery to the pulmonary system, e.g., the lungs, of a patient. A nebulizer comprises a liquid delivery system, such as a container having a reservoir that contains a liquid pharmaceutical composition. The liquid pharmaceutical composition generally comprises an active agent that is either in solution or suspended within a liquid medium. The said nebulizer can be a vibrating mesh nebulizer (See [0138]-[0139]).
The said pharmaceutical composition comprises at least one anticoagulant and a pharmaceutically acceptable excipient including amino acids, carbohydrates, buffers, salts, and the like, and combinations thereof (See [0114]). 
Narasimhan et al lack a specific disclosure on the liquid medicament comprising an inorganic salt and the viscosity of the formulation. The disclosure is also silent with regards to the parts of the device. These are disclosed by Fink et al and Armer et al. 

Fink et al and Armer et al’s teaching are delineated above and incorporated herein.  

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Fink et al and Armer et al with that of Narasimhan et al to arrive at the instant invention. It would have been obvious to do so because Narasimhan et al teach safe and effective aerosolization of a liquid formulation comprising heparin via a vibrating mesh nebulizer to a patient in need of such treatment. Narasimhan et al is silent with regard to the specifics/parts of the vibrating mesh nebuliser. However, one of ordinary skill in the art would have been motivated to have looked in the art for said parts of a vibrating mesh nebulizer as taught by Fink et al with a reasonable expectation of success. Narasimhan et al is silent with regard to the addition of an inorganic salt. Both Fink et al and Armer et al teach preparing liquid formulations comprising an active agent and sodium chloride. 
Narasimhan et al is also silent with regard to the viscosity of the said liquid formulation. However, one of ordinary skill in the art would have been motivated to have looked in the art for guidance on suitable viscosity ranges for a liquid formulation delivered via a vibrating mesh nebulizer as taught by Armer et al with a reasonable expectation of success as the recommended viscosity ranges would have led the person of ordinary skill in the art to a more suitable formulation. 
In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 
Also, as evidenced by Shute et al, heparin has sulphated moieties. 

Response to Arguments
Applicant's arguments filed 12/16/21 have been fully considered but they are not persuasive. 
Applicant’s amendments to the claims have necessitated modified grounds of rejections. Applicant’s arguments so far as they pertain to the maintained references and rejections are discussed below. 
With regard to the rejection of claims over teaching of Fink et al, Applicant points to the Declaration of Professor Shute and argues that prior to the filing of this Application, vibrating mesh nebulizers were considered unsuitable for nebulizing viscous solutions in particular solutions with a viscosity of greater than 1.92 mPas and that sulfated GAGs such as unfractionated heparin with a molecular weight of >8 KDa were known to be susceptible to shear degradation. Applicant then argues the surprising discovery of the Applicant in that the addition of an inorganic salt aided heparin via a vibrating mesh nebulizer (See Remarks, pages 11-12). 
The above arguments are not persuasive. Firstly, the amendments have necessitated the modification of rejections as currently stated. As such Fink et al is no longer deemed sufficient to teach all the claimed limitations. However, as the rejection states, Fink et al in combination with Shute et al and Armer et al teach all the claimed limitations and we have shown how one of ordinary skill in the art would have been motivated to have combined the teachings as set forth to arrive at the claimed invention. 
More specifically, the argument of viscosity is neither persuasive, nor commensurate with the scope of claims. It is noted that claim 1 and most claims depending on claim 1 do not recite the viscosity of the formulation. Claim 8 recites a 
Furthermore, as Applicants have argued, the high viscosity levels start at 1.92 mPas, however, claim 8 encompasses viscosities of from 1.6 mPas. As scuh one of ordinary skill in the art would have expected no issues delivering a formulation with a viscosity of 1.6 mPas via the said vibrating mesh nebulizer. 
As for the surprising discovery that an inorganic salt aids in delivering highly viscous heparin formulations, Fink et al teach that the said formulations comprise sodium chloride. As such Fink et al has clearly disclosed the claimed limitation and the successful delivery would have been expected. 
Next argument is the surprising discovery that nebulization of heparin has no effect on the structural integrity of the unfractionated heparin molecule (See Remarks, page 13). 

Regarding the rejection of claims over Narasimhan et al, Applicant argues that “In Example 3 of Narasimhan et al several assays were used to test for an anticoagulant effect of the inhaled drugs. As shown in Table 10, for low molecular weight heparin, only some markers of anticoagulant activity were observed. See, Narasimhan at paragraph [0166]. In particular, no effect was observed in the activated clotting time (ACT) assay. Moreover, Table 11 shows that, for unfractionated heparin (7.e., heparin with a higher molecular weight), no effect at all on anticoagulation was observed in either the ACT or Factor Xa assay”. Applicant then concludes that “Thus, despite its purported aims, there is in fact no teaching or suggestion in Narasimhan that vibrating mesh nebulizers would be appropriate for delivery of high-viscosity, high-molecular weight sulfated GAGs, such as heparin, contrary to the state of the art” (See Remarks, page 15). 
The above arguments are not persuasive. Paragraph 168 of Narasimhan et al reads “IT had NO effect on ACT as expected; IT had a significant and steady inhibition of Factor Xa in both Left Atrial as well as Coronary Sinus--indicating that LMWH could be used in different doses for both MI and stroke prevention. The inhibition was prolonged and was steady at 180 mins”. As such and contrary to Applicant’s recitation, Narasimhan et al disclose that IT administration of heparin was effective and there was no degradation. 
Additionally, it is disclosed that “A periodic dose of inhaled anticoagulant (e.g. LMWH) of 0.1 to 150 mg/kg will be used in patients undergoing atrial fibrillation (AFIB) episodes to target the Atrial Appendix to ensure that no blood clots will be formed, 
It is further noted that the claims are to a vibrating mesh nebulizer to deliver a medicament to the respiratory system. They are not drawn to a method of coagulating blood. Narasimhan et al teach delivering a medicament comprising heparin to the respiratory system via a vibrating mesh nebulizer. 
Regarding the teaching of Armer et al, Applicant’s argument is that Armer et al disclose rapamycin which is a different compound, is not a polymer and has a small molecular weight (See Remarks, page 17). 
While the recitations are correct, the argument is not sufficient to overcome the rejection. Armer et al was not relied upon for its disclosure of a Gag or heparin, but for its disclosure that compositions with a viscosity of up to about 20 mPas can successfully be administered via vibrating mesh nebulizer. 
Applicant also argues that “neither Narasimhan nor Fink teaches or suggests formulating the medicament with an inorganic salt as required by the present claims” (See Remarks, page 18). 
The above statement is not correct. The rejection clearly stated that Fink et al teach a liquid formulation comprising sodium chloride, the preferred inorganic salt as stated in the instant specification. In fact, the last rejection clearly stated that Narasimhan does not teach adding the inorganic salt and thus the rejection relied on Fink et al to teach the deficiency (See page 13 of Non-final Office action dated 08/18/21). 


                                       Declaration under Rule 132 
Prof. Janis Kay Shute, the inventor, provided a Declaration under Rule 132 that is dated 12/16/21.  The Declaration meets the formal requirements.  In the most relevant part, the Declaration details the surprising discovery that a viscous formulation comprising a glycosaminoglycan or a salt thereof can be delivered via a vibrating mesh nebulizer, which was not known prior to the Applications filing of July 2016. 
A Declaration is due full consideration and weight for all that it discloses.   Declarations are reviewed for the following considerations:  1) whether the Declaration presents a nexus such as a side-by-side or single-variable comparison (In re Huang, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996)), 2) whether the Declaration presents a comparison to the closest art, 3) whether the Declaration is commensurate in scope with the scope of the claims (In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990)), 4) whether the Declaration shows a difference in kind rather than merely a difference in degree (In re Waymouth, 182 USPQ 290, 293 (C.C.P.A. 1974)), and 5) whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness (Pfizer Inc. v. Apotex, Inc., 82 USPQ2d 1321, 1339 (Fed. Cir. 2007)).  
The relevant criterion here are Nos. 3 and 5, whether the Declaration is commensurate in scope with the scope of the claims and whether the prima facie case 
 The examiner has carefully reviewed the Declaration. The Declaration did not present data but pointed to the Examples 1 and 2 of the Specification. 
Firstly, the Declarant argues that prior to July 2016, the filing of this Specification, it was widely thought that vibrating mesh nebulizers would be ineffective at producing aerosols from solutions having high viscosities. For this statement Declarant points to Ari article which in Table 1 states that vibrating mesh nebulizers are not compatible with viscous liquids (See Dec, item 6). 
The above recitation is not persuasive. As stated in previous rejection, 1- Fink et al teach delivering a composition comprising heparin or low molecular heparin with vibrating mesh nebulizer. Heparin and low molecular heparin have molecular weights that meet the claimed range. 2- Shute et al teach delivering heparin and other GAGS with a device via vibration and 3- Armer et al clearly teach delivering formulations with viscosities of up to 20 mPas with vibrating mesh nebulizers. Additionally, Ari’s article also states that eFlow® can be used with a variety of drug formulations, such as highly viscous fluids, proteins, peptides, suspensions and surfactants (See page 3). 
Regarding criterion No. 3, whether the Declaration is commensurate in scope with the scope of the claims, Declarant asserts that it was well known that vibrating mesh nebulizers are ineffective in delivering viscous liquids. Declarant points to a study by Ghazanfari et al to show that “nebulization became intermittent or ceased entirely when the viscosity of the solution had a value greater than 1.92 cP (mPas) (See Dec, item 7). 

Next argument is that unfractionated heparin and other sulfated GAGs were well-known to be susceptible to shear degradation as evidenced by the study performed by Charm et al (See Dec, item 8). 
The above argument is also not found persuasive. Charm et al state that “The loss in heparin activity increases with time and with shear rate”. The results are said to be shown in Fig. 1. (See Results in page 275). Fig. 1 shows that the % anticoagulant activity remaining is at 60% at its lowest. 
Furthermore, Ari article states that Microair NE-22® mesh nebulizer provide efficient aerosol drug delivery and just like other mesh nebulizers does not cause denaturation or inactivation typically associated with the shear forces or reservoir heat generated with jet or ultrasonic nebulizers (See Page 3, para bridging 1st and 2nd columns). 
Additionally, Fink et al and Shute et al teach effective delivering of heparin with a vibrating mesh nebulizer and there is no evidence of an inactivation. 
Next Declarant points to Examples 1 and 2 disclosed in the Specification which show effective delivery of a sulfated GAG with intrinsic viscosity of 1.99 mPas using PARI eFlow®. In Example 2, Specification shows that heparin in water was not 2 could be nebulized. (See Dec, items 11-12). 
The above arguments are not sufficient to overcome the rejections because the prior art teach the claimed advantages. References teach successful delivery of medicament/compositions with high viscosities via vibrating mesh nebulizers and adding sodium chloride to the formulations. 
Declarant also argues against the teaching Narasimhan et al and argue that, Example 3 of Narasimhan et al purports to show the efficiency of anticoagulant that have been delivered intratracheally via a nebulizer. Declarant argues that Table 10 (paragraph [0166]) shows that for low molecular weight heparin, only some markers of anticoagulant activity were observed. In particular, no effect was observed in the activated clotting time (ACT) assay. Moreover, Table 11 shows that, for unfractionated heparin (i.e., heparin with a higher molecular weight), no effect at all on anticoagulation was observed in either the ACT or Factor Xa assay (paragraph [0170]). Declarant then concludes that “This suggests that either unfractionated heparin was not nebulized or that during nebulization, unfractionated heparin was degraded such that it lost its biochemical (i.e. anticoagulant) activity” (See Dec, items 16-17). 
The above arguments are not persuasive. Paragraph 168 of Narasimhan et al reads “IT had NO effect on ACT as expected; IT had a significant and steady inhibition of Factor Xa in both Left Atrial as well as Coronary Sinus--indicating that LMWH could be used in different doses for both MI and stroke prevention. The inhibition was prolonged and was steady at 180 mins”. As such and contrary to Applicant’s recitation, 
Additionally, it is disclosed that “A periodic dose of inhaled anticoagulant (e.g. LMWH) of 0.1 to 150 mg/kg will be used in patients undergoing atrial fibrillation (AFIB) episodes to target the Atrial Appendix to ensure that no blood clots will be formed, thus preventing a stroke. The periodic dose will be administered twice daily, daily, every other day, weekly, monthly (See [0176]).
It is further noted that the claims are to a vibrating mesh nebulizer to deliver a medicament to the respiratory system. They are not drawn to a method of coagulating blood. Narasimhan et al teach delivering a medicament comprising heparin to the respiratory system via a vibrating mesh nebulizer. 
As such and regarding criterion No. 5, whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness, it has been shown that the prior art teach and adequately suggest the claimed invention and the arguments are not sufficient to overcome the rejections.  

Claims 1-4, 6, 8, 10 and 27-29 are rejected. Claims 9, 14-16, 18-20, 23-24 and 26 are withdrawn. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

                                                                         /Mina Haghighatian/           


Mina Haghighatian
Primary Examiner
Art Unit 1616